Exhibit 10.1

THIRD AMENDMENT AND CONSENT

THIRD AMENDMENT AND CONSENT, dated as of October 3, 2008 (this “Amendment”), to
the Credit Agreement, dated as of March 1, 2005 (the “Credit Agreement”), among
EYE CARE CENTERS OF AMERICA, INC., a Texas corporation (as successor to
LFS-MERGER SUB, INC., a Texas corporation) (the “Borrower”), ECCA HOLDINGS
CORPORATION, a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), BANK OF AMERICA, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as co-syndication agents (in such capacity, the “Co-Syndication
Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Holdings, the Borrower, the Lenders, the Co-Syndication Agents and the
Administrative Agent are parties to the Credit Agreement;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend the Credit Agreement in the manner set forth herein, and
the Lenders parties hereto and the Administrative Agent are willing to do
subject to the conditions set forth herein; and

WHEREAS, the Lenders parties hereto have agreed to such requests, but only upon
the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

1. Definitions. Terms defined in the Credit Agreement are used herein with the
respective meanings given to them therein.

2. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by restating in its entirety clause (b)(ii) of the definition of “Excess
Cash Flow” as follows:

the aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred in connection with such expenditures,
the proceeds of any issuance by the Borrower of Capital Stock or any equity
contribution financing such expenditures and any such expenditures financed with
the proceeds of (a) any Reinvestment Deferred Amount or (b) any Retained Excess
Cash Flow),

3. Amendment to Section 7.7. Section 7.7 of the Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (B) thereof and
inserting in lieu thereof a comma and by deleting clause (C) thereof in its
entirety and inserting in lieu of thereof the following clauses (C) and (D):

“(C) $22,000,000, for the fiscal year of the Borrower ending on



--------------------------------------------------------------------------------

December 31, 2007 and (D) $28,000,000 plus any capital contribution to the
Borrower by, and proceeds of any issuance of Capital Stock by the Borrower to,
HVHC and its Affiliates for the purpose of funding Capital Expenditures, for the
fiscal year of the Borrower ending on December 31, 2008 and each fiscal year
thereafter.

4. Conditions to Effectiveness. This Amendment shall become effective as of and
on the date (such date, the “Third Amendment Effective Date”) on which the
following shall have occurred:

(a) the Administrative Agent shall have received counterparts hereof duly
executed by Holdings, the Borrower, the Administrative Agent and the Required
Lenders;

(b) the Borrower shall have made a prepayment of the Term Loans in the amount of
$20,000,000 under Section 2.10 of the Credit Agreement; and

(c) the Borrower shall have paid to the Administrative Agent, for the account of
each Lender that executed and delivered the Amendment by 5:00p.m. (New York City
time) on October 2, 2008, an amendment fee of [0.10%] of the sum of the
outstanding Term Loans of such Lender and its Revolving Commitment as determined
by the Administrative Agent, payable and computed on the Third Amendment
Effective Date.

5. Representations and Warranties; No Default. Each of Holdings and the Borrower
hereby confirms that after giving effect to this Amendment each of the
representations and warranties set forth in the Loan Documents is true and
correct in all material respects (except those representations and warranties
that specifically refer to an earlier date, which representations and warranties
shall be true and correct in all material respects as of such earlier date).
Each of Holdings and the Borrower represents and warrants that, after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

6. Expenses. The Borrower agrees (a) to pay all fees agreed between the
Administrative Agent and the Borrower with respect to this Amendment and (b) to
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the preparation and delivery of this
Amendment, including, without limitation, the reasonable fees, charges and
disbursements of counsel to the Administrative Agent.

7. No Change. Except as expressly provided herein, no term or provision of the
Credit Agreement shall be amended, modified, supplemented or waived, and each
term and provision of the Credit Agreement shall remain in full force and
effect.

8. Counterparts. This Amendment may be executed by the parties hereto in any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

9. Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

EYE CARE CENTERS OF AMERICA, INC. By:  

 

  Name:     Title:   ECCA HOLDINGS CORPORATION By:  

 

  Name:     Title:  

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

  Name:     Title:  

Signature page to the Third Amendment and Consent



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE THIRD AMENDMENT AND CONSENT, DATED AS OF OCTOBER 3, 2008
TO THE CREDIT AGREEMENT, DATED AS OF MARCH 1, 2005, AMONG EYE CARE CENTERS OF
AMERICA, INC., ECCA HOLDINGS CORPORATION, THE LENDERS FROM TIME TO TIME PARTIES
THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND THE OTHER AGENTS
PARTIES THERETO. [NAME OF INSTITUTION] By:  

 

  Name:     Title:  

Signature page to the Third Amendment and Consent